Title: From Thomas Jefferson to John Adams, 30 May 1786
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris May 30. 1786.

In my letter of this day I omitted to inform you that according to what we had proposed I have had a long consultation with the Count de Vergennes on the expediency of a Diplomatic mission to Constantinople. His information is that it will cost a great deal of money, as great presents are expected at that court and a great many claim them; and his opinion is that we shall not buy a peace one penny the cheaper at Algiers. He says that those people do indeed acknowlege a kind of vassalage to the Porte and avail themselves of it when there is any thing to be claimed; but regard it not at all when it subjects them to a duty; that money and fear are the two only agents at Algiers. He cited the example of Spain which tho under treaty with the Porte is yet obliged to buy a peace at Algiers at a most enormous price. This is the sum of his information. The Baron de Tott is gone to Flanders for the summer. I am with sincere respect & esteem Dr. Sir Your friend & servt,

Th: Jefferson

